 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHighway,City, andAir Freight Drivers, Dockmen,MarineOfficersAssociationandHelpers,Teamsters LocalUnion No.600, affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL-CIOandCentralHardwareCompany and Carpenters District Council ofGreater St.Louis,affiliatedwith the UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO andUnited Food and Com-mercialWorkers Union,Local 655,affiliatedwithUnited Food and Commercial WorkersInternationalUnion,AFL-CIO. Case 14-CD-783July 29, 1988DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTThe chargein this Section10(k) proceeding wasfiledDecember1,1987,by CentralHardwareCompany (CentralHardwareor the Employer), al-leging that the Respondent,TeamstersLocal 600,violated Section8(b)(4)(D) of the National LaborRelationsAct by engaging in proscribed activitywith an objectof forcing the Employerto assigncertain work to employees it represents rather thanto employees representedby UFCW Local 655.'The hearingwas heldJanuary 22,1988, beforeHearingOfficerLynetteK.Zuch.Thereafter,TeamstersLocal 600 and CentralHardware filedbriefs.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardaffirms the hearingofficer's rulings,finding themfree fromprejudicialerror.On theentire record,the Board makes thefollowing find-ings.I.JURISDICTIONThe Employer,CentralHardware, a whollyowned subsidiary of Interco,Incorporated,a Dela-ware corporation with its principal offices and awarehouse facility located in Bridgeton, Missouri,and nine hardware stores located in St.Louis,Mis-souri,and stores located inAlton,FairviewHeights,and GraniteCity,Illinois,isengaged inthe retail sale of hardware and building materials.Central Hardware annually derives gross revenuesin excess of $500,000 from the operation of itsiAt the hearing, the Employer, Teamsters Local 600, and the Carpen-tersDistrictCouncil of Greater St. Louis (Carpenter)stipulated thatthere was no disputewith respect to the Carpenters, whereupon the Car-penters left the hearing.hardware stores,and purchases and receives goodsvalued in excess of $50,000, which are shipped di-rectly to its St. Louis, Missouri and Illinois facili-ties from points located outside the States of Mis-souri and Illinois respectively.Accordingly,wefindthat the Employer is engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.We alsofind that Teamsters Local 600 andUFCW Local655 are labor organizations withinthe meaning of Section2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeCentralHardware has participated in the annualTinker Showat the Cervantes Convention Centersince 1975.The TinkerShow is a consumer showdesigned to inform customers how to perform re-pairsaroundtheirhomes.Since 1977, CentralHardware has assigned to its own employees, rep-resentedby UFCW Local 655,the tasks of unload-ingmerchandise from trailers at the ConventionCenter andloading the trailers atthe close of theTinker Show. The most recentshow was held Sep-tember 11-13, 1987.CentralHardware and Teamsters Local 600 stip-ulated that the Teamsters made demands on Cen-tralHardware to assign the disputed work toTeamsters-represented employees at the September1987 TinkerShow,that the Teamsters threatenedto picket and picketedduring the September 1987show,and that there is reasonable cause to believethat Section8(b)(4)(D) has been violated.On December 11 and 15, 1987,about a monthbefore thehearing,the NLRBreceived two lettersfrom UFCW Local 655. The firstletter said inpart:It is the understanding of Local 655 that Local600 has jurisdiction for the unloading of trucksto transport cargo directly to the exhibitionfloor or to a storage area.Local 655 has juris-diction over the moving,handling,stockingand returning to storage of any materialswhose unloading to the exhibition floor or to astorage area has already been completed byLocal 600.We understand Local 600 has noclaim to this work.Accordingly,it is the posi-tion of Local 655 that there is no jurisdictionaldispute.The second letter said:UFCW655 disclaims any jurisdiction over theunloading of trucks to transfer cargo directlyto the exhibition floor or to a storage areawhich is the jurisdiction of Teamsters Local600.290 NLRB No. 75 TEAMSTERS LOCAL 600 (CENTRAL HARDWARE)B.Work in DisputeThe disputed work consists of the unloading andloading of trucks for Central Hardware at the Cer-vantes Convention Center during the annual TinkerShow.C. Contentions of the PartiesCentral Hardware contends that the work in dis-pute should be awarded to employees representedby UFCW Local 655 based on the fact that it has acollective-bargaining agreement with UFCW Local655 and no contract with Teamsters Local 600, em-ployer preference, past practice, and economy andefficiency.Teamsters Local 600 contends that there is nojurisdictionaldispute because UFCW Local 655has disclaimed an interest in the work. In the eventthe Boarddeterminesto the contrary, TeamstersLocal 600 argues the disputed work should beawarded to Teamsters-represented employees basedon a numberof factors,including area andindustrypractice and relative skill.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.Teamsters Local 600 and Central Hardware stip-ulated that the Teamsters demanded the Employerassign thedisputed work to Teamsters-representedemployees, that the Teamsters threatened to picketand did picket when the Employerdid not assignthe work to Teamsters-represented employees, andthat thereis reasonablecause to believe that Sec-tion 8(b)(4)(D) has been violated. Teamsters Local600 and Central Hardware also stipulated there isno agreed-on method for the adjustment of this dis-pute to which the parties are bound.Regarding the purported disclaimer by UFCWLocal 655, it is well established that when a partyto a jurisdictional dispute effectivelyrenounces itsclaim to the work inquestion,the Board considersthe dispute to be at an end and quashes the noticeof hearing.Operating Engineers Local 369 (SustinCo.), 255 NLRB 476, 478 fn. 1 (1981).It is alsowell established that the party raising such an issue"has the burden to satisfy the Board's requirementsof a clear, unequivocal, and unqualified disclaimerof all interest in the work in dispute."OperatingEngineers Local 77 (C. J. Coakley Co.),257 NLRB436, 438-439 (1981). Teamsters Local 600 arguesthat the two letters that UFCW Local 655 sent to613the Board constitute an effective disclaimer of thework in dispute. Based on the particular circum-stances presented, we disagree.First,we think it important to observe that thepartywhich purportedly disclaimed the work isnot the party asserting there was a disclaimer.UFCW Local 655 may, of course, show there wasa disclaimer by another union, but merely introduc-ing letters from another union, which, for reasonsstated below, are best ambiguous, without present-ing agentsof the other union to testify in order toexplain the ambiguous communications falls farshort of establishing an effective disclaimer.2 Fur-ther, although UFCW Local 655 sent letters to theBoard in December 1987, it did not send these let-ters to the Employer. During roughlythe sametime period it was allegedly disclaiming the workin its letters to the Region, UFCW Local 655 wasnegotiating a new collective-bargaining agreementwith the Employer. Despite the fact that it hadbeen performing the disputed work for over 11years and that it concurrently was sending lettersto the Region allegedly disclaiming the work,UFCW Local 655 didnot discussthe workin ques-tion during such negotiations, nor did it seek toclarify the work UFCW Local 655-represented em-ployees were to perform at future Tinker Shows toexclude the disputed work. The failure of UFCWLocal 655 to raise these matters during the negotia-tions in light of its long-existing practice of per-forming the work is conduct inconsistent with itsdisclaiming the loading and unloading work.Under all the circumstances presented, therefore,we cannot conclude that Teamsters Local UnionNo. 600 has established that there was an effectivedisclaimer and that UFCW Local 655 has clearly,unequivocally, and unqualifiedly renounced interestin having the disputed work assigned to employeesit represents.3We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute withinthe meaningof Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.2Although served with noticeof the 10(k) hearing,UFCW Local 655was not present at the hearing.S Operating Enginners Local825(Patock Construction),285 NLRB 1211(1987), is distinguishable.In that case a disclaimer was foundeffectivewhere,unlike here,the disclaiming union renewed its disclaimer to theRegion at the hearing and in its briefs to the Board.Further,there wasno evidenceinPatocAthatthe allegedly disclaiming union engaged inconduct inconsistent with the existence of a disclaimer 614DECISIONSOF THE NATIONALLABOR RELATIONS BOARDE.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of'this dispute.dividuals representedby Teamsters Local 600 orUFCW Local 655.44.Relative skillsTeamsters Local 600 claims that employees itrepresents are more skilled in performing the workin dispute because of familiarity with the unusualsafety considerations of the Cervantes ConventionCenter. After reviewing the evidence pertaining tothe skills of the two groups, we find that both areequally capable of performing the work.Accordingly, we find that this factor does notfavor either group.1.Certification and collective-bargainingagreementsThere was no evidence presented that eitherunion has been certified by the Board as the collec-tive-bargaining representative of any of the em-ployees involved. Accordingly, this factor is nothelpful in determining the dispute.Teamsters Local 600 and Central Hardware haveno collective-bargaining agreement. Central Hard-ware and UFCW Local 655 have a collective-bar-gaining agreement which does not contain a de-scription of unit work. Accordingly, we find thatthis factor does not favor either group of the em-ployees involved.2.Company preference and past practiceCentral Hardware has assigned the work in dis-pute to its own employees represented by UFCWLocal 655 since 1977. Central Hardware prefers tocontinue assigning this work to employees repre-sented by UFCW Local 655. This factor favors anassignment of the work to employees representedby UFCW Local 655.3.Area and industry practiceRobert Ramshaw, the TeamstersLocal600 busi-ness agent responsible for the Convention Centerand the Teamsters'hiring hall,testified that Team-sters-represented employees have historically un-loaded and loaded freightat the Cervantes Con-vention Center for all the shows and exhibitionsthat are held there. At the same convention center,UFCW Local 655-represented employees have per-formed the disputed work for Central Hardwarefor over 11 years. No evidence was presented as towhichUnions represent employees performingfreight handling for other exhibitions in the St.Louis area.We find the record inconclusive regarding areaand industry practice.Accordingly,these factorsdo not favor an award of the disputed work to in-5.Economy and efficiency of operationsWe find,based on the testimony of Stephen East,the executive vice president of Central Hardware,that utilizingUFCWLocal 655-represented em-ployees is more efficient.East's testimony estab-lishes that because of Central Hardware's employ-ees' familiarity with the merchandise,it is not nec-essary to label the boxes to be loaded and unloadedand the employees require less supervision. Addi-tionally, the Employer would need its employees atthe Convention Center to set up the display boothseven if it assigned the unloading and loading of thetrailers to Teamsters-represented employees. ThusCentral Hardware would have to compensate andmanage its employees as well as Teamsters-repre-sented employees for work currently satisfactorilyperformed by only one group of employees.Accordingly,we conclude the record establishesthat the factors of efficiency and economy of oper-ations favor awarding the work to employees rep-resentedby UFCW Local 655.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by UFCWLocal 655 are entitled to perform the work in dis-pute.We reach this conclusion relying on employ-er preference and past practice and economy andefficiency of operations. In making this determina-tion,we are awarding the work to employees rep-resented by UFCW Local 655, not to that Union4Member Babson notes that, were the factor of "area practice" limitedto the Convention Center, it is clear, as the Employer itself implicitlyconcedes, that this factor would favor employees represented by Team-sters Local 600 but he further notes the lack of evidence regarding thepractice in the St. Louis area generally. Moreover, he notes Teamsters'contentionthat an agreementbetween it and certain other unions whosemembers perform work at the Convention Center gives it jurisdictionover loadingand unloadingfreight at the Center, but he notes also thatUFCW Local 655 is not a signatory tothis agreement.He gives thisagreementlittleweight, at the least because of the Employer's longstand-ing contrary past practice. Cf.Operating Engineers Local 150 (Compo-nents,Inc.),197 NLRB 569 (1972). TEAMSTERS LOCAL 600 (CENTRAL HARDWARE)or its members.The determination is limited to thecontroversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Central Hardware representedby United Food and Commercial Workers Union,Local 655,affiliatedwith United Food and Com-mercialWorkers International Union,AFL-CIO,are entitled to unload and load trucks for CentralHardware Company at the Cervantes ConventionCenter during its annual Tinker Show.2.Highway,City and Air Freight Drivers,Dockmen,Marine Officers Association and Help-615ers,Teamsters Local Union No. 600,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIOisnot entitled by means proscribed bySection 8(b)(4)(D) of the Act to force CentralHardware Company to assign the disputed work toemployees represented by it.3.Within 10 days from this date, TeamstersLocal 600 shall notify the Regional Director forRegion 14 in writing whether it will refrain fromforcing the Central Hardware Company, by meansproscribed by Section 8(b)(4)(D),to assign the dis-puted work in a manner inconsistent with this de-termination.